PER CURIAM.
We affirm the trial court’s denial of appellant’s initial petition for writ of habeas corpus. Cavalcante v. Florida Parole and Probation Commission, 414 So.2d 658 (Fla. 1st DCA 1982). Our affirmance, however, is without prejudice to appellant’s right to file a petition seeking relief based upon the grounds raised in his amended petition, which was never properly before the trial court and improperly argued for the first time on appeal.
ERVIN, C.J., and SHIVERS and JOA-NOS, JJ., concur.